Citation Nr: 0822811	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1965 to April 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

The present appeal initially concerned entitlement to an 
increased rating for right ear hearing loss, as service 
connection for the left ear had been denied in a rating 
decision dated October 2002.   During the course of the 
present appeal, however, an October 2006 rating decision 
found clear and unmistakable error (CUE) in the October 2002 
decision to deny service connection for left ear hearing 
loss.  Service connection for the left ear was granted, 
effective August 20, 2001, and the present appeal was 
converted to a claim for a compensable rating for bilateral 
hearing loss.  

A hearing on this matter was held before a Decision Review 
Officer on June 28, 2006.  A copy of the hearing transcript 
has been associated with the file.  

On his VA Form 9, received in April 2006, the veteran 
requested a hearing before a member of the Travel Board, 
which was scheduled for September 26, 2007; however, the 
veteran failed to appear at the appointed time.  A motion to 
reschedule the hearing was denied for lack of a showing of 
good cause on May 28, 2008.  Thus, the matter has been 
transmitted to the Board for decision.


FINDING OF FACT

Bilateral hearing loss is manifested by no more than level I 
hearing for the left ear and level I for the right ear.




CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, 
Diagnostic Code 6100.   


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated July 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim. 

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

In this case, the claimant was provided pertinent information 
in the VCAA notice cited above and in the March 2006 
statement of the case.  Cumulatively, the veteran was 
informed that the applicable diagnostic code under which he 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result); the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.   See 38 C.F.R. § 4.85.  The 
assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric valuations are  
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349  
(1992). 

The results of August 2005 VA audiological testing were as 
follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
40
55
65
49
LEFT
35
55
60
65
54

Speech discrimination was 100 percent in the right ear and 96 
percent in the left ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 42 and 49 with the line for 
percentage of speech discrimination falling between 92 and 
100, the resulting numeric designation for the right ear was 
I.  By intersecting the column in Table VI for average pure 
tone decibel loss falling between 50 and 57 with the line for 
percent of discrimination between 92 and 100, the resulting 
numeric designation for the left ear was also I.  

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of I for 
the right ear and I for the left ear, the point of 
intersection on Table VII required assignment of a 
noncompensable rating under DC 6100.   See 38 C.F.R. § 
4.85(h).  Thus, entitlement to a compensable rating for 
bilateral hearing loss has not been shown.

The Board notes that a private audiogram report performed in 
August 2005 (a few days prior to the VA examination) yielded 
uncertified results, and the Board is not in a position to 
interpret the audiogram.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The veteran has also submitted three articles concerning 
noise-induced hearing loss, including one specifically 
addressing hearing loss incurred during active service with 
the United States Coast Guard.  However, the issue on appeal 
is not whether the veteran incurred his bilateral hearing 
loss while on active service, but rather the current level of 
severity of his disability.  In this case, as the evidence 
submitted has not shown an increase in severity that would 
entitle the veteran to an increased rating under DC 6100, the 
claim must be denied.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected bilateral hearing loss presents 
an exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his  representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher evaluation for service connected bilateral 
hearing loss.  Thus, the preponderance of the evidence is 
against the veteran's increased rating claim.  Gilbert v. 
Derwinski, 1  Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


